UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 23, 2012 Roebling Financial Corp, Inc. (Exact name of registrant as specified in its charter) New Jersey 0-50969 55-0873295 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) Route 130 South & Delaware Avenue, Roebling, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609) 499-0355 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ROEBLING FINANCIAL CORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07.Submission of Matters to a Vote of Security Holders On January 23, 2012, the Company held its annual meeting of shareholders at which the following items were voted on. (1)Election of Directors Nominee For Withheld Broker Non-Vote John A. LaVecchia George N. Nyikita There were no abstentions in the election of directors. (2)Ratification of appointment of Fontanella and Babitts as independent auditors for the fiscal year ending September 30, 2012. For Against Abstain There were no broker non-votes on the ratification of auditors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ROEBLING FINANCIAL CORP, INC. Date:January 23, 2012 By: /s/ Janice A. Summers Janice A. Summers Acting President
